Order entered April 24, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-19-00334-CV

                                MCLANE COMPANY, Appellant

                                                 V.

SARAH EWING, INDIVIDUALLY AND ON BEHALF OF MINOR CHILDREN, R.C.M.,
        C.R.M., C.R.M., R.C.M., H.M.E., W.D.E., AND T.M.E., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01104-D

                                              ORDER
        This is an accelerated appeal that has been consolidated with a mandamus. The clerk’s

record was due March 30, 2019. On April 17, 2019, appellant provided the Court with written

verification that the clerk’s record has been paid for.

        In light of this, we ORDER the Dallas County Clerk to file, within TEN DAYS of the

date of this order, the clerk’s record.

        Appellant’s brief is DUE twenty days after the clerk’s record is filed. See TEX. R. APP. P.

38.6.

                                                          /s/   KEN MOLBERG
                                                                JUSTICE